NOTE: This order is nonprecedential.

  Wntteb ~tate% ~ourt of §ppeaI%
      for tlJe jfeberaI ~trtutt

SCHERING-PLOUGH HEALTH CARE PRODUCTS,
 INC. (NOW KNOWN AS MSD CONSUMER CARE,
                  INC.),
                       Appellant,
                            v.
            WESTERN HOLDINGS, LLC,
                         Appellee.


                       2011-1519
               (Opposition No. 91187375)


    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.


                     ON MOTION


                       ORDER
    Schering-Plough Healthcare Products, Inc. (Schering)
moves without opposition for leave to include portions of
the parties' trial briefs in the appendix.
   Upon consideration thereof,
   IT Is ORDERED THAT:
SCHERING PLOUGH v. WESTERN HOLDINGS                            2

      The motion is granted.
                                FOR THE COURT


      OCT 012011                 lsI Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Jonathan Hudis, Esq.
    David R. Parkinson, Esq.
                                               FILED
s20                                   1I.s. COURT OF APPEALS FOR
                                          THE FEOERAl CIRCUIT

                                            OCT 072011
                                             JANHORBAlY
                                                ClERK